Citation Nr: 1630079	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-02 836	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left knee osteoarthritis status post medial meniscectomy instability.

2.  Entitlement to a disability rating in excess of 10 percent for left knee medial meniscectomy flexion limitation.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to January 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2015, the Board remanded the case for additional development.

In that decision, the Board noted that a claim of service connection for a hip disability had been raised and that the claim was referred to the RO for appropriate action.  The claim was noted by the RO in a February 2016 memorandum.  As the claim has not been processed to adjudication, it is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee osteoarthritis status post medial meniscectomy instability has been manifested by at most moderate instability.

2.  Throughout the appeal period, the Veteran's left knee medial meniscectomy flexion limitation has been manifested by painful motion with flexion limited to no less than 85 degrees and extension limited to 5 degrees, including on repetition.  

3.  The Veteran's service-connected left knee disability does not preclude substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left knee osteoarthritis status post medial meniscectomy instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a rating in excess of 10 percent for left knee medial meniscectomy flexion limitation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for a total disability rating based on individual unemployability (TDIU) due to service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard April 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records, have also been obtained.  Although records may exist from the Social Security Administration (SSA), the evidence shows that disability was granted due to the Veteran's nonservice-connected diabetes mellitus.  Thus, as the potential relevance of the SSA records is known and as they are not relevant, another remand to request them is not necessary.

The Veteran was provided VA medical examinations for his left knee in May 2010, May 2013, and January 2016.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

This matter was previously before the Board in November 2015.  At that time, the Board remanded the case to obtain outstanding VA treatment records and to afford the Veteran a new VA examination.  These VA treatment records have been associated with the claims file, and the Veteran received a VA examination in January 2016.  The Board finds that there has been substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, VA's duty to assist has been met.  

II. Law and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).  Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, and a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.

Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

Degenerative arthritis (hypertrophic, osteoarthritis, or due to trauma) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

As is the case for the Veteran's rating, separate knee evaluations for limitation of motion and instability under the appropriate diagnostic codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  Additionally, there may be separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).   See  VAOPGCPREC 9-2004.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

III. Facts

The Veteran's left knee osteoarthritis status post medial meniscectomy instability has been rated at 20 percent disabling from August 21, 2008 onward and rated under Diagnostic Code 5257 on the basis of instability.  The Veteran's left knee medial meniscectomy flexion limitation has been rated at 10 percent disabling from June 6, 2006 onward and rated under Diagnostic Code 5260.  This current claim for increase was filed on April 5, 2010.

During the appeal period, the Veteran received VA examinations for his left knee in May 2010, May 2013, and January 2016.  This included testing for pain on weight-bearing.  See 38 C.F.R. § 4.59.  The Board does not find that any additional testing is necessary.

In the May 2010 VA examination report, the Veteran reported his left knee was very tight and sore.  He could not straighten his left knee and he reported frequent swelling that had affected his sleeping.  He also reported pain in his left knee at rest unless he put his knee in a certain position.  The symptoms the examiner reported were giving of way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  The symptoms of inflammation were warmth, swelling, and tenderness.  However, there was no deformity, episodes of dislocation.  The Veteran had episodes of locking less than once per year, there were no effusions, and no flare-ups of joint disease.

Also at the Veteran's May 2010 VA examination, the examiner found crepitus, tenderness, crepitation, and mild medial lateral instability.  The Veteran's anterior/posterior cruciate ligament stability in 30 degrees of flexion was noted as abnormal as was the anterior/posterior cruciate ligament stability in 90 degrees of flexion.  The medial lateral collateral ligament stability in a neutral position was noted as abnormal, as was the medial/lateral collateral ligament stability in 30 degrees.  There was patellar abnormality in that it was arthritic.  There was meniscus abnormality, but no locking noted.  There were effusions, but no dislocation noted.  The meniscus was surgically absent.  

There was objective evidence of pain with active motion in the Veteran's left knee.  Flexion of the left knee was to 110 degrees.  Left knee extension was normal and to zero degrees.  There was objective evidence of pain in the left knee following repetitive motion.  However, there was no additional limitation of range of motion after three repetitions.  There was no joint ankylosis.  The Veteran's left knee had no effect on feeding, bathing, dressing, toileting, or grooming.  His left knee's effect on usual daily activity included moderate effects on chores, shopping, and traveling.  Exercise and recreation were affected severely by the left knee.  The left knee prevented sports participation entirely.  Its effect on driving was mild but the Veteran reported stair-climbing caused increased pain.

In his October 2010 notice of disagreement (NOD), the Veteran contended that his left knee range of motion was worse than zero to 110 degrees.  He reported that the examiner did not use a protractor to measure his range of motion and only estimated it based on sight.  He further contended that the examiner stating that there was no additional limitation of range of motion about three repetitions was not an accurate test to gauge his limitation of motion.  He reported that the examiner simply had him stand up from his chair and bend his knee three times.

The Veteran's next VA examination was in May 2013.  The examiner noted that the Veteran's pain in his left knee had increased and limited motion in the knee.  He stated this required him to retire from work.  The examiner reported the Veteran's left knee flexion was to 85 degrees and objective painful motion began at 80 degrees.  His left knee extension was to 5 degrees and objective painful motion began at 5 degrees.  With regard to the notations of the range of motion the examiner indicated after repetitive use, the Board notes that the values given on the examination for the right knee were flexion to 85 degrees and extension to 5 degrees.  The values for the left knee were flexion to 130 degrees and extension to zero degrees.  

The Board notes that the Veteran's claim has always been for his left knee.  In earlier exams and in treatment records, the Veteran has not complained of his right knee.  Additionally, considering the values given for the right knee after repetitive use, and their close proximity to the range of motion values given of the left knee prior to repetitive use, the Board finds that the values indicated for range of motion for the right knee after repetitive use are actually those for the Veteran's left knee.  Based on the above, the Board finds that it appears the examiner merely transposed the values of the Veteran's left knee with those of his right.  Thus, in its evaluation, the Board will use the values indicated above for the Veteran's right knee after repetitive use, as actually the values after repetitive use for his service-connected left knee, which is more favorable to the Veteran..

Turning to functional loss in the May 2013 VA examination report, the examiner noted the Veteran had no additional limitation in range of motion following repetitive use testing.  However, the Veteran did have functional loss in the form of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner also described the Veteran as having an antalgic gait favoring the left knee.  The Veteran also had pain on palpation of his left knee.  The Veteran's anterior stability of the left knee was noted as normal.  Furthermore, his posterior stability and medial-lateral stability of the left knee were also each noted as normal.  The examiner noted there was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran used assistive devices in the form of the constant use of a brace and cane.  Arthritis of the left knee was show via x-ray.  The examiner also noted that the Veteran's left knee affected his ability to work highlighting that the Veteran quit working because he was unable to stand or walk without severe left knee pain.  The examiner noted that pain, weakness, fatigability, or incoordination could significantly limit functional ability, either during flare-ups or when the joint is used repeatedly.  However, the examiner stated it was not possible without resort to mere speculation to estimate either the loss of the range of motion or describe loss of function because there was no conceptual or empirical basis for making such a determination.

At a November 2013 DRO hearing, the Veteran stated his left knee was "bone on bone" and that he had severe left knee pain.  He stated he had a hard time standing for too long a period and trouble with prolonged walking.  In his January 2014 VA Form 9, the Veteran stated he could not work any longer because of the injuries to his left knee.  

An April 2014 VA treatment note indicated that the Veteran had knee surgery in the previous December and that he had "seen much improvement."  The treatment note indicated the Veteran was walking and doing stairs more.  In another April 2014 VA treatment note, the physician indicated the Veteran was doing so well that he was discharged back to primary care.  A June 2015 VA treatment note identified that the Veteran had no edema in his lower extremities.

The Veteran received another VA examination in January 2016 pursuant to the Board's remand.  In this report, the examiner noted the Veteran last was employed in 2012.  The Veteran complained of daily knee pain and stiffness.  He had pain with standing greater than 30 minutes and with walking longer than one mile and with negotiating stairs.  The Veteran's left knee range of motion was noted as abnormal.  The flexion was noted as to 90 degrees.  The extension was noted as to zero degrees.  The examiner noted that the range of motion itself did not contribute to functional loss.  The examiner noted there was evidence of pain with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation nor was there objective evidence of crepitus.  The examiner reported there was no additional functional loss or range of motion after repetitive use testing.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.

The examiner provided no response for flare-ups.  No ankylosis was found in the left knee.  There was no history of recurrent subluxation of the left knee.  There was also no history of lateral instability of the left knee.  There was also no history of recurrent effusion.  Joint stability testing was performed but the examiner indicated there was no instability.  The examiner noted that the Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner noted that the Veteran's condition did not impact his ability to perform any type of occupational task.

IV. Analysis

The appeal period before the Board begins on April 5, 2010, the date VA received the claim for an increased rating, plus the one-year look-back period if an increase became factually ascertainable.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  At no time during the appeal period, has the evidence of record indicated ankylosis, dislocated cartilage with frequent episodes of locking, pain, and effusion, symptomatic removal of cartilage, impairment of the tibia and fibula, or genu recurvatum of the Veteran's left knee, or at least that would not be considered pyramiding.  See 38 C.F.R. § 4.14 (2015).  See also VBA Manual M21-1, III.iv.4.A.3.h., i. (2016) (the meniscus Diagnostic Codes contemplate limitation of motion and instability).  As such, a rating on the basis of Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively, is not warranted.  Furthermore, the evidence, including recent VA examination, does not reveal that a separate rating would be warranted for a scar.

Left Knee Instability

Throughout the entirety of the appeal period, the Veteran's left knee instability was productive of at worst moderate instability, warranting a 20 percent rating, but no higher.  A higher rating for instability of the left knee is not warranted because at no time during the appeal period was the instability severe as shown by the evidence.  This is so because instability of the Veteran's left knee was only noted during May 2010 VA examination.  In this examination, the examiner noted that one of the symptoms the Veteran reported was instability.  The examiner described the Veteran's left knee instability as "mild."  The stability in the Veteran's anterior/posterior cruciate ligament both in 30 degrees and 90 degrees of flexion were noted as abnormal.

By the time of the May 2013 VA examination, the Veteran's anterior, posterior, and medial lateral stability were each noted as normal.  Similarly, by the time of the January 2016 VA examination, the examiner noted no history lateral instability.  Likewise, when stability tests were performed, the examiner indicated there was no instability.  Considering the evidence of record throughout the appeal period, the Board finds that a rating in excess of 20 percent for the Veteran's left knee instability is not warranted.  Likewise, at no time during the appeal period has there been evidence of severe recurrent subluxation.  Thus, at no time during the appeal period is a rating in excess of 20 percent under Diagnostic Code 5257 for instability warranted.

For these reasons, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's left knee instability.  As the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Left Knee Limitation of Flexion

At the Veteran's May 2010 VA examination, the examiner diagnosed him with left knee osteoarthritis with history of meniscectomy.  Degenerative arthritis (hypertrophic, osteoarthritis, or due to trauma) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  The appropriate Diagnostic Codes in this case are Diagnostic Codes 5260 and 5261.  

The Veteran's VA examinations show that the Veteran's left knee flexion was measured three times during the appeal period.  In the May 2010 examination report, flexion was to 110 degrees.  The examiner found no additional limitation of range of motion after repetitive use testing.  In the May 2013 examination report, the left knee flexion was to 85 degrees with painful motion beginning at 80 degrees.  After repetitive testing, flexion was still noted to be to 85 degrees.  In the January 2016 VA examination report, the Veteran's left knee flexion was to 90 degrees.  The examiner noted no additional functional loss of range of motion after repetitive use.  The Board notes that the Veteran expressed dissatisfaction with the testing performed in the May 2010 VA examination.  See October 2010 NOD.  Specifically, he stated the examiner only estimated his range of motion based on sight.  Nonetheless, throughout the appeal period has the Veteran's limitation of flexion of the left knee has been greater than 45 degrees.  Because the Veteran's flexion has exceeded 45 degrees throughout the appeal period, it has not been limited to a compensable level under Diagnostic Code 5260.

Similarly, at the May 2010 VA examination, the Veteran's left knee extension was noted as normal and to zero degrees with no limitation in range of motion after repetitive use.  In the May 2013 examination report, the extension of the left knee was to 5 degrees with painful motion beginning at 5 degrees.  After repetitive use, the left knee extension was again to 5 degrees.  In the January 2016 examination, extension was to zero degrees with no additional loss in range of motion after repetitive use testing.  Here, throughout the appeal period the Veteran's extension of his left knee has been to less than 10 degrees, even after repetitive use.  Therefore, the Veteran had no compensable limitation of extension under Diagnostic Code 5261, and a higher rating is not available under this diagnostic code.

However, functional loss was present in the left knee throughout the appeal period.   The May 2010 examiner noted giving of way, instability, pain, stiffness, weakness, incoordination and decreased joint speed.  The left knee affected chores, shopping, and traveling only moderately.  Its effect on driving was mild but stair climbing caused increased pain and sports were prevented.  By May 2013, the Veteran reported the pain in his knee required him to retire from work.  The May 2013 VA examiner highlighted functional loss in the form of less movement, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  In November 2013, the Veteran reported severe knee pain and that he had a hard time standing for too long and trouble with prolonged walking.  At the January 2016 examination, the Veteran reported daily knee pain and stiffness, and pain with standing longer than 30 minutes and walking farther than one mile.

The normal range of motion for the knee is 140 degrees flexion and zero degrees extension.  38 C.F.R. § 4.71, Plate II.  Compensation for pain is limited to a single 10 percent disability rating per joint when there is "no actual or compensable limitation of motion."  See Mitchell, 25 Vet. App. at 36.  As the Veteran's flexion was at most limited to 85 degrees, a noncompensable limitation of motion under the Diagnostic Code.  There was less movement than normal, excess fatigability, and weakened movement, but this functional loss due to painful motion is otherwise not compensable under the rating criteria.  Thus, the Board finds that the Veteran is entitled to the minimum rating of 10 percent for limitation of flexion of the left knee due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. at 36.

Because neither left knee flexion nor extension have manifested to a compensable level, even considering the Veteran's subjective complaints of severe pain and the recorded objective findings of functional loss due to pain and in daily activities, the evidence demonstrates that the criteria for a rating in excess of 10 percent have not been met.  The Board thus finds that a rating in excess of 10 percent for left knee medial meniscectomy flexion limitation is not warranted.  As the preponderance of the evidence is against even higher ratings, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

Additional Considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal period, including during the one-year look-back period, and therefore staged or earlier higher ratings are not assignable.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left knee disability with respect to instability and limitation of flexion and extension, and their corresponding effects.  Thus, referral for extraschedular consideration is not warranted.

TDIU

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

It has been held that a claim for a TDIU due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In the May 2013 VA examination report, the examiner indicated that the Veteran had to retire from work.  In his January 2014 VA Form 9, the Veteran reported that he had been "100% disabled since October 2012."  He further stated that he continued to work for as long as he could until he could not work any longer because of his injuries to his service connected knee.  Thus, the Board finds that a claim for TDIU has been raised.  The Board has jurisdiction over the issue as the RO implicitly denied this aspect of the claim when it did not grant a 100 percent rating, and the issue is part of the Veteran's appeal.

The Veteran's service-connected disabilities are left knee osteoarthritis status post medial meniscectomy instability (rated at 20 percent from August 21, 2008 onward) and left knee medial meniscectomy flexion limitation (rated at 10 percent from June 6, 2006 onward).  Thus, the Veteran has at no point during the appeal period met the schedular criteria for TDIU under 4.16(a).  

The Board finds that referral to the Director of Compensation Service for extraschedular consideration is not warranted in this case as the Veteran's service-connected left knee disability does not preclude substantially gainful employment.  This is so for the earlier period of the claim because in the May 2010 VA examination report, the examiner noted the Veteran at that time was currently employed and there is no indication it was only marginal employment.

By the time of his May 2013 VA examination, the examiner noted that the Veteran had quit working as he was unable to stand or walk without severe left knee pain.  As noted above, the Veteran reported that he has been "100% disabled since October 2012."  However, by the time of his January 2016 VA examination, the examiner noted the Veteran obtained SSA disability for his diabetes mellitus.  Furthermore, the examiner noted that the Veteran's left knee did not impact his ability to perform any type of occupational task.  While the Board acknowledges that the Veteran believed himself to be totally disabled since October 2012, the Board also notes that in his May 2010 VA examination, the Veteran's usual occupation was noted as clerical in nature.  The Veteran's VA examinations reveal his left knee disability affected his walking and standing and climbing stairs.  It does not appear in the record that the Veteran's left knee disability affected work of a sedentary nature, which had been his occupation at the time of the May 2010 VA examination.  Thus, the Board finds referral for TDIU on an extraschedular basis not warranted and this aspect of the claim is denied as the preponderance of the evidence is against the TDIU claim.


ORDER

A disability rating in excess of 20 percent for left knee osteoarthritis status post medial meniscectomy instability is denied.

A disability rating in excess of 10 percent for left knee medial meniscectomy flexion limitation is denied.

A TDIU is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


